United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 12, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-41736
                        Conference Calendar


THOMAS DURAN PRICE,

                                    Petitioner-Appellant,

versus

R. D. MILES, Warden,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:04-CV-181
                       --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Thomas Duran Price, federal prisoner # 05324-068, was

convicted of armed bank robbery and carrying and using a firearm

during and in relation to a crime of violence.   He appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition,

arguing that he qualifies for relief under the savings clause of

28 U.S.C. § 2255.   Price asserts that he could not have raised

the Supreme Court’s decision in Bailey v. United States, 516 U.S.
137 (1995), on direct appeal because this case was not decided

until after he had filed his direct appeal.   He also contends

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-41736
                                 -2-

that the failure to consider his claim would violate the

Suspension Clause or due process.

     We review the district court’s findings of fact for clear

error and issues of law de novo.    Jeffers v. Chandler, 253 F.3d
827, 830 (5th Cir. 2001).   Section 2255 provides the primary

means for collaterally attacking a federal conviction and

sentence.   Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir. 2000).

A § 2241 petition that attacks custody resulting from a federally

imposed sentence may be entertained if the petitioner establishes

that the remedy provided for under § 2255 is inadequate or

ineffective to test the legality of his detention.    Id. at 878.

     The Third Circuit discussed and relied on Bailey in

affirming Price’s conviction on direct appeal.    United States v.

Price, 76 F.3d 526, 528 (3d Cir. 1996).    Accordingly, Price has

not met his burden to show that he may proceed under the savings

clause because the remedy in § 2255 is inadequate or ineffective.

See Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.

2001); Pack v. Yusuff, 218 F.3d 448, 452 (5th Cir. 2000).

Price’s assertion that the failure to consider his claim violates

due process or the Suspension Clause also lacks merit.     See

Wesson v. United States Penitentiary Beaumont, TX, 305 F.3d 343,

346-47 (5th Cir. 2002).

     AFFIRMED.